DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gate is a barrel bolt latch” in Claim 16 and the “gate is a chain latch” in Claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  The limitation “by passing through a hole the first one of the pair of elongated members” in lines 2-3 of the claim is grammatically incorrect.  The Examiner respectfully suggests amending it to be --by passing through a hole in the first one of the pair of elongated members-- to correct the typographical error.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 7, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 21, 25-27, and 29-31 of U.S. Patent No. 11,287,117. Although the claims at issue are not identical, they are not patentably distinct from each other because independent Claim 1 of the instant application is merely a broader version of independent Claim 21 of the parent ‘117 patent, dependent Claim 2 of the instant application is an obvious variant of Claim 21 of the parent ‘117 patent, Claim 7 of the instant application is a broader version of Claims 25-27 and 29-31 of the parent ‘117 patent, and Claim 13 of the instant application is a broader version of Claim 27 of the parent ‘117 patent, as shown in the table below with differences underlined.
Instant application
US Pat. 11,287,117
Claim 1: A retention device for securing an article to a webbing, said retention device comprising a pair of elongated members separated from one another by a longitudinal opening at least along a portion of their length for accommodating a rib in the webbing, and a gate configurable to obstruct the longitudinal opening.
Claim 21: A retention system, comprising a pair of elongated members separated from one another by a longitudinal opening for accommodating a sewing rib between portions of a webbing, and a gate securably engaged to a first one of the elongated members and movable between an open position in which the gate does not obstruct said longitudinal opening and a closed position in which said gate obstructs said longitudinal opening.
Claim 2: The retention device of claim 1, wherein the longitudinal opening terminates in an end defined by respective ends of the elongated members, and the gate is positionable between a first position in which the gate does not obstruct the end of the longitudinal opening and a second position in which the gate obstructs the end of the longitudinal opening.
Claim 21: A retention system, comprising a pair of elongated members separated from one another by a longitudinal opening for accommodating a sewing rib between portions of a webbing, and a gate securably engaged to a first one of the elongated members and movable between an open position in which the gate does not obstruct said longitudinal opening and a closed position in which said gate obstructs said longitudinal opening.

Claim 22: The retention system of claim 21, wherein the elongated members terminate in a common base portion.

Claim 24: The retention system of claim 22, wherein in said closed position said gate removably engages a second one of the elongated members.
Claim 7: The retention device of claim 2, wherein the gate is a locking wire.
Claim 25: The retention system of claim 24, wherein said gate is a locking wire and in said closed position said locking wire removably engages the second one of the elongated members at a recess in a longitudinal outside edge of the second one of the elongated members.
Claim 7: The retention device of claim 2, wherein the gate is a locking wire.
Claim 26: The retention system of claim 24, wherein said gate is a locking wire and in said open position said locking wire removably engages the first one of the elongated members at a recess in a longitudinal outside edge of the first one of the elongated members.
Claim 7: The retention device of claim 2, wherein the gate is a locking wire.
Claim 27: The retention system of claim 24, wherein said gate is a locking wire and each respective one of the elongated members includes a recess in a longitudinal outside edge of the respective elongated member for removably engaging said locking wire.

Claim 28: The retention system of claim 21, wherein in said closed position said gate removably engages a second one of the elongated members.
Claim 7: The retention device of claim 2, wherein the gate is a locking wire.
Claim 29: The retention system of claim 28, wherein said gate is a locking wire and in said closed position said locking wire removably engages the second one of the elongated members at a recess in a longitudinal outside edge of the second one of the elongated members.
Claim 7: The retention device of claim 2, wherein the gate is a locking wire.
Claim 30: The retention system of claim 28, wherein said gate is a locking wire and in said open position said locking wire removably engages the first one of the elongated members at a recess in a longitudinal outside edge of the first one of the elongated members.
Claim 7: The retention device of claim 2, wherein the gate is a locking wire.
Claim 31: The retention system of claim 28, wherein said gate is a locking wire and each respective one of the elongated members includes a recess in a longitudinal outside edge of the respective elongated member for removably engaging said locking wire.
Claim 13: The retention device of claim 1, wherein each respective one of the pair of elongated members includes a recess in a respective longitudinal outside edge thereof for removably engaging the gate.
Claim 27: The retention system of claim 24, wherein said gate is a locking wire and each respective one of the elongated members includes a recess in a longitudinal outside edge of the respective elongated member for removably engaging said locking wire.


Thus, as shown in the table above, independent Claim 1 of the instant application is merely a broader version of independent Claim 21 of the parent ‘117 patent. Further, one of ordinary skill in the art would have recognized that the limitation “wherein the longitudinal opening terminates in an end defined by respective ends of the elongated members” recite in lines 1-2 of Claim 2 of the instant application is an inherent feature of the “pair of elongated members separated from one another by a longitudinal opening” recited in lines 1-2 of Claim 21 of the parent ‘117 patent  Additionally, Claim 7 of the instant application is a broader version of Claims 25-27 and 29-31 of the parent ‘117 patent, and Claim 13 of the instant application is a broader version of Claim 27 of the parent ‘117 patent. Therefore, Claims 1-2, 7, and 13 of the instant application are not patentably distinct from Claims 21, 25-27, and 29-31 of the parent ‘117 patent.

Allowable Subject Matter
Claims 1-2, 7 and 13 would be allowable if rewritten or amended to overcome the Nonstatutory Double Patenting rejection(s) set forth in this Office action, or upon receipt of a timely filed Terminal Disclaimer to overcome the Nonstatutory Double Patenting rejection(s).

Claims 3-6, 8-12, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A retention device for securing an article to a webbing, said retention device comprising a pair of elongated members separated from one another by a longitudinal opening at least along a portion of their length for accommodating a rib in the webbing, and a gate configurable to obstruct the longitudinal opening” (emphasis added).
The closest Prior Art, Ross (US 2019/0178477), lacks the teaching of a gate configurable to obstruct the longitudinal opening, as required by Claim 1, and there would be no motivation, absent the Applicant’s disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 2-20 depend on Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaye et al. (US 10,995,940), Simoni (US 2006/0087833), Simoni (US 2004/0246706), Anscher (US 6,695,269), Horandel et al. (US 6,481,869), and Lahr (US 5,056,696) all disclose a retention device for securing an article to a webbing or similar structure comprising a pair of elongated members separated from one another by a longitudinal opening along a portion of their length for accommodating the webbing therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875